DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 2 are acknowledged by the examiner. 
Claims 4 and 6 remain cancelled.  
Claims 1-3, 5, and 7 are pending. 
Claims 1-3, 5, and 7 are currently under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of the amendments to the claims. Applicant’s arguments are related to Salatka ‘804 and Quinn, however, Quinn is no longer relied upon in this office action, and Salatka ‘804 is only used as a teaching reference for the slits (32, 36). 
Applicant’s argument: Applicant has further amended claim 2 to include: “between the curved sections, a front section that is positioned at a side of the eye shield opposite to a side that faces the wearer, so that the eye shield is located between the wearer and the front section of the eye shield frame when the wearer wears the eye shield,” which Salatka ‘804 does not teach as sheet 30 is installed from the inside of frame. Salatka ‘298 also fails to teach or suggest the above-mentioned claimed features recited in claim 2. 
Examiner’s response: The office action has been updated in light of the amendments to the claims. Therefore, it is seen in Salatka ‘298 that the eye shield sheet is positioned so that the eye shield sheet is inside the frame, as best seen in Figs. 3-4 of Salatka ‘298. In Fig. 3 of Salatka ‘298 it is shown that the forehead covering portion 31 or the front section of Salatka ‘298 is the outer most part, and thus reads on the amended claim 2, as the eye shield sheet is located between the wearer and the front section of the eye shield frame when the wearer wears the eye shield. Applicant does not give any further explanation as to how Salatka ‘298 fails to teach or suggest the claimed feature.  
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Paiement is merely designed by providing side connecting portion 13 of visor 12. Paiement’s visor 12 is a hard shield and is rotatably installed in headgear 11. Therefore, since visor 12 does not easily deform, there is no interference with the glasses. In other words, the visor 12 does not need to have the claimed indented shape in order to prevent interference between an eyeglass frame and the eye shield sheet when the wearer also wears a pair of glasses having the eyeglass frame. 
Examiner’s response: The claim language “so as to prevent interference between an eyeglass frame and the eye shield sheet when the wearer also wears a pair of glasses having the eyeglass frame,” describes the purpose or function of the indented shape that is being claimed, thus this is intended use. The indented shape is the structure that is causing this function, and thus the indented shape of Paiement still reads on the claim as the indented shape is capable of preventing interference between an eyeglass frame and eye shield sheet as there would be less material for an eyeglass frame to interfere with.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claim 1, “the face of a wearer,” in line 3 should be read as “a face of a wearer.”
Regarding claim 2, “the face of a wearer,” in line 5 should be read as “a face of a wearer.”
Regarding claim 2, “so that the eye shield is located between…” in lines 23-24 should be read as “so that the eye shield sheet is located between…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. (referred to as ‘Salatka ‘298’) (US 5,297,298) in view of Salatka et al. (referred to as ‘Salatka ‘804’) (US 6,564,804 B2) further in view of Paiement et al. (referred to as ‘Paiement’) (US 5,652,954).
Regarding claim 1, Salatka ‘298 discloses an eye shield sheet (10) (see Fig. 1) configured of an elastic and transparent resin sheet (see Col. 1 lines 46-50 and Col. 1 lines 59-65; lens 10 is transparent and flexible, and is preferably made from polycarbonate resin, thus is an elastic transparent resin sheet), and configured to removably attach as a single sheet to an eye shield frame (20) and cover an upper part of the face of a wearer (see Figs. 1-2 and 4, and Col. 2 lines 44-49; lens 10 is configured to be removably attached to frame member 20 via the orifices or holes of lens 10, and lens 10 is a single sheet that covers an upper part of the face of the wearer as seen in Fig. 4), the eye shield sheet (10) having a top edge (12) and a bottom edge (17) opposite to the top edge (12) (see Fig. 1; lens 10 has an upper edge 12 that extends along the user’s forehead and a lower edge 17, which is opposite the upper edge 12), comprising,
in each of bilaterally symmetric locations near the top edge (12) at left and right sides, 
	a first through-hole (14), and a second through-hole (16) located closer to a side edge (11, 13) and the bottom edge (17) of the eye shield sheet (10) than is the first through-hole (14) (see Annotated Fig. 1 of Salatka ‘298; holes 16 are each closer to side edge 11 or 13, respectively, see Fig. 1, and as seen in Annotated Fig. 1 of Salatka ‘298, holes 16 are closer to lower edge 17 of the eye shield than hole 14), and 
a bridge cut-out (18) formed at a center of the bottom edge (17) so as to fit a nose of the wearer (see Figs. 1 and 4; notch 18 is a bridge cut-out as notch 18 rests on or extends above the user’s nose bridge, and notch 18 is disposed at a center of lower edge 17). 
	Salatka ‘298 does not disclose a slit downwardly extending from the first through-hole to the second through-hole, and left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between an eyeglass frame, the indented shape being provided at a position apart from the eye shield frame when the eye shield frame is attached to the eye shield sheet. 
	However, Salatka ‘804 teaches an analogous eye shield device (see Figs. 4-6) comprising a slit (32, 26) downwardly extending from an analogous first through-hole (33, 37) to an analogous second through-hole (33, 37) (see Col. 2 lines 66-67 et seq. Col. 3 line 1, and Fig. 4; slit 32, 36 may each be somewhat angled meaning it may downwardly extend, and thus slit 32, 36 may downwardly extend from hole 31, 35 to hole 33, 37, respectively) providing to allow the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening of the shield on the frame member (see Col. 3 lines 1-14), as the angled slits make it easier for the eye shield to frame the shape of a face better as the angle helps the eye shield to contour the face of the user.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the first and second through-holes (14, 16) of Salatka ‘298 with a slit (32, 36) downwardly extending from the first through-hole to the second through-hole as taught by Salatka ‘804 to have provided an improved eye shield device that provides the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening of the shield on the frame member (see Col. 3 lines 1-14), as the angled slits make it easier for the eye shield to frame the shape of a face better as the angle helps the eye shield to contour the face of the user.
	Salatka ‘298 in view of Salatka ‘804 discloses the invention as discussed above. 
	Salatka ‘298 in view of Salatka ‘804 does not disclose left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between an eyeglass frame, the indented shape being provided at a position apart from the eye shield frame when the eye shield frame is attached to the eye shield sheet.
	However, Paiement teaches an analogous eye shield sheet (12) (see Figs. 1-2; visor 12) wherein left and right side edges of the eye shield sheet (12) respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet (12), in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet (12) (see Annotated Fig. 1 of Paiement; visor 12 has right and left side edges, although only the left side edge is shown throughout the figures, and respectively have an indented shape inwardly recessed between the top edge and bottom edge of visor 12, as labeled in Annotated Fig. 1 of Paiement, in a direction toward an opposite side edge thereof and parallel to a surface of visor 12), so as to prevent interference between an eyeglass frame and the eye shield sheet (12) when the wearer also wears a pair of glasses having the eyeglass frame, the indented shape being provided at a position apart from the eye shield frame (11, 20) when the eye shield frame (11, 20) is attached to the eye shield sheet (12) (see Annotated Fig. 1 of Paiement; the indented shape of Paiement is capable of preventing interference between an eyeglass frame and visor 12 when a wearer also wears a pair of glasses, as there is less material to be interfered with, and the indented shape is provided at a position apart from headgear 11, 20 when headgear11, 20 is attached to visor 12, as seen in Annotated Fig. 1 of Paiement) providing an aesthetic design choice that would also lower the cost by saving the materials to manufacture such an eye shield.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side edges (11, 13 of Salatka ‘298) of the device of Salatka ‘298 in view of Salatka‘804 with an indented shape inwardly recessed between the top edge and bottom edge of the eye shield sheet as taught by Paiement to have provided an improved eye shield device that has an aesthetic design choice that would also lower the cost by saving the materials to manufacture such an eye shield. 

    PNG
    media_image1.png
    307
    520
    media_image1.png
    Greyscale

Annotated Fig. 1 of Salatka ‘298.

    PNG
    media_image2.png
    534
    591
    media_image2.png
    Greyscale

Annotated Fig. 1 of Paiement.
Regarding claim 2, Salatka ‘298 discloses an eye shield (see Figs. 1-2 and 4), comprising:
an eye shield frame (20) (see Fig. 2; frame member 20); and 
an eye shield sheet (10) configured of an elastic and transparent resin sheet (see Col. 1 lines 46-50 and Col. 1 lines 59-65; lens 10 is transparent and flexible, and is preferably made from polycarbonate resin, thus is an elastic transparent resin sheet), and being configured to removably attach to the eye shield frame (20) as a single sheet an to cover an upper part of the face of a wearer (see Figs. 1-2 and 4, and Col. 2 lines 44-49; lens 10 is configured to be removably attached to frame member 20 via the orifices or holes of lens 10, and lens 10 is a single sheet that covers an upper part of the face of the wearer as seen in Fig. 4), the eye shield sheet (10) having a top edge (12) and a bottom edge (17) opposite to the top edge (12) (see Fig. 1; lens 10 has an upper edge 12 that extends along the user’s forehead and a lower edge 17, which is opposite the upper edge 12), and comprising, in each of bilaterally symmetric locations near a top edge of left and right sides, first and second through-holes (14, 16) (see Fig. 1 and Col. 2 lines 28-35; holes 14, 16 are each located near a top edge of left and right sides), wherein 
the eye shield frame (20) is made of a single elastic rod having an approximate U-shape configured to be secured to a head of the wearer (see Fig. 2 and Col. 2 lines 55-60; frame member 20 is made from a rod made from a spring-like memory retaining material, meaning it is elastic, and forms a U-shape, and is configured to be secured to a head of the wearer), and 
the eye shield frame (20) includes, 
at each of positions respectively corresponding to temple regions of the wearer at the left and right sides, a curved section (23) that curves inward, and both ends of the curved section (23) are configured to respectively fit one of the first and second through-holes (14, 16) (see Figs. 2-4; bend 23 are curved inwardly as best seen in Figs. 2 and 4, and both ends of bend 23 are configured to respectively fit through holes 14, 16, as seen in Fig. 4), and 
between the curved sections (23), a front section (31) that is positioned at a side of the eye shield opposite to a side that faces the wearer, so that the eye shield is located between the wearer and the front section (31) of the eye shield frame (20) when the wearer wears the eye shield (see Figs. 3-4; between bend 23, there is forehead covering portion 31, which is a front section and is positioned at a side of the eye shield opposite to a side that faces the wearer, as the eye shield sheet 10 is located between the wearer and the forehead covering portion 31 of frame member 20 when the wearer wears the eye shield, see Fig. 4). 
Salatka ‘298 does not disclose a slit extending between the first and second through-holes, left and right side edges of the eye shield sheet respectively having an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between an eyeglass frame and the eye shield sheet when the wearer also wears a pair of glasses having the eyeglass frame, the indented shape being provided at a position apart from the eye shield frame when the eye shield frame is attached to the eye shield sheet. 
However, Salatka ‘804 teaches an analogous eye shield (see Figs. 4-6) comprising a slit (32, 36) extending between the analogous first and second through-holes (31, 33 & 35, 37) (see Fig. 4 and Col. 2 lines 62-67 et seq. Col. 3 lines 1-14; slit 32 and slit 36 each extend between first pair of holes 31, 33 and second pair of holes 35, 37 respectively) providing to allow the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening of the shield on the frame member (see Col. 3 lines 1-14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the first and second through-holes (14, 16) of Salatka ‘298 with a slit extending between the first and second through-holes as taught by Salatka ‘804 to have provided an improved eye shield device that allows the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening (see Col. 3 lines 1-14).
Salatka ‘298 in view of Salatka ‘804 discloses the invention as discussed above. 
Salatka ‘298 in view of Salatka ‘804 does not disclose left and right side edges of the eye shield sheet resepectively having an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between an eyeglass frame and the eye shield sheet when the wearer also wears a pair of glasses having the eyeglass frame, the indented shape being provided at a position apart from the eye shield frame when the eye shield frame is attached to the eye shield sheet. 
However, Paiement teaches an analogous eye shield sheet (12) (see Figs. 1-2; visor 12) comprising left and right side edges of the eye shield sheet (12) respectively having an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet (12), in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet (12) (see Annotated Fig. 1 of Paiement; visor 12 has right and left side edges, although only the left side edge is shown throughout the figures, and respectively have an indented shape inwardly recessed between the top edge and bottom edge of visor 12, as labeled in Annotated Fig. 1 of Paiement, in a direction toward an opposite side edge thereof and parallel to a surface of visor 12), so as to prevent interference between an eyeglass frame and the eye shield sheet (12) when the wearer also wears a pair of glasses having the eyeglass frame, the indented shape being provided at a position apart from the eye shield frame (11, 20) when the eye shield frame (11, 20) is attached to the eye shield sheet (12) (see Annotated Fig. 1 of Paiement; the indented shape of Paiement is capable of preventing interference between an eyeglass frame and visor 12 when a wearer also wears a pair of glasses, as there is less material to be interfered with, and the indented shape is provided at a position apart from headgear 11, 20 when headgear11, 20 is attached to visor 12, as seen in Annotated Fig. 1 of Paiement) providing an aesthetic design choice that would also lower the cost by saving the materials to manufacture such an eye shield. 
Regarding claim 5, Salatka ‘298 in view of Salatka‘804 further in view of Paiement discloses the invention as discussed in claim 2. Salatka ‘298 in view of Salatka ‘804 further in view of Paiement further discloses the second through-hole (16 of Salatka ‘298) is located closer to a side edge (11, 13 of Salatka ‘298) and the bottom edge (17 of Salatka ‘298) of the eye shield than is the first through-hole (14 of Salatka ‘298) (see Annotated Fig. 1 of Salatka ‘298; holes 16 of Salatka ‘298 are each closer to side edge 11 or 13, respectively, see Fig. 1 of Salatka ‘298, and as seen in Annotated Fig. 1 of Salatka ‘298, holes 16 of Salatka ‘298 are closer to lower edge 17 of Salatka ‘298 of the eye shield than hole 14 of Salatka ‘298), and the eye shield sheet (10 of Salatka ‘298) further comprising a bridge cut-out (18) disposed at a center of the bottom edge (17 of Salatka ‘298) so as to fit a nose of the wearer (see Figs. 1 and 4 of Salatka ‘298; notch 18 of Salatka ‘298 is a bridge cut-out as notch 18 of Salatka ‘298 rests on or extends above the user’s nose bridge, and notch 18 of Salatka ‘298 is disposed at a center of lower edge 17 of Salatka ‘298). 
	Salatka ‘298 in view of Salatka ‘804 further in view of Paiement does not disclose the slit downwardly extends from the first through-hole to the second through-hole. 
	However, Salatka ‘804 further teaches an analogous eye shield device (see Figs. 4-6) wherein the slit (32, 36) downwardly extends from the first through-hole (31, 35) to the second through-hole (33, 37) (see Col. 2 lines 66-67 et seq. Col. 3 line 1; slit 32, 36 may have a somewhat angled slot meaning it downwardly extends, and thus slit 32, 36 may downwardly extend from hole 31, 35 to hole 33, 37, respectively) providing to allow the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening of the shield on the frame member (see Col. 3 lines 1-14), as the angled slits make it easier for the eye shield to frame the shape of a face better as the angle helps the eye shield to contour the face of the user. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits in the device of Salatka ‘298 in view of Salatka‘804 further in view of Paiement to downwardly extend from the first through-hole to the second through-hole as Salatka ‘804 teaches an angled slit to have provided an improved eye shield device that provides the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening of the shield on the frame member (see Col. 3 lines 1-14), as the angled slits make it easier for the eye shield to frame the shape of a face better as the angle helps the eye shield to contour the face of the user.
Regarding claim 7, Salatka ‘298 in view of Salatka ‘804 further in view of Paiement discloses the invention as discussed in claim 2. Salatka ‘298 in view of Salatka ‘804 further in view of Paiement further discloses wherein only at positioned between the first and second through-holes (14, 16 of Salatka ‘298) in said each of the bilaterally symmetric locations, the eye shield frame (20 of Salatka ‘298) is located at an inner side of the eye shield sheet (10 of Salatka ‘298) facing the wearer opposite to an outer side of the eye shield sheet (10 of Salatka ‘298) (see Figs. 3-4 of Salatka ‘298; only between holes 14, 16 of Salatka ‘298 on each side (left and right side), frame member 20 of Salatka ‘298 is located at an inner side of lens 10 of Salatka ‘298, as seen in Figs. 3-4 of Salatka ‘298, facing the wearer opposite to an outer side of lens 10 of Salatka ‘298), and at positioned other than the positions between the first and second through-holes (14, 16 of Salatka ‘298) in said each of the bilaterally symmetric locations, the eye shield frame (20 of Salatka ‘298) is located at the outer side of the eye shield sheet (10 of Salatka ‘298) (see Figs. 3-4 of Salatka ‘298; at positions other than between the first and second holes 14, 16 of Salatka ‘298 on each side (left and right side), the frame member 20 of Salatka ‘298 is located at the outer side of lens 10 of Salatka ‘298, as seen in Figs. 3-4 of Salatka ‘298). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka ‘298 in view of Salatka ‘804 in view of Paiement further in view of Lloyd-Young (US 2,930,567). 
Regarding claim 3, Salatka ‘298 in view of Salatka ‘804 further in view of Paiement discloses the eye shield as discussed in claim 2. 
Salatka ‘298 in view of Salatka ‘804 further in view of Paiement does not disclose a mounter comprising a mounting platform having a curved top surface corresponding to a shape of the eye shield sheet when attached, and including, on each of both side surfaces, a fitting hole corresponding to one of the first and second through-holes and the slit of the eye shield sheet. 
However, Lloyd-Young teaches an analogous eye frame (see Fig. 1) and teaches a mounting platform (10) (see Fig. 2) having a curved top surface (15) corresponding to a shape of the eye shield sheet when attached (see Figs. 1-3; flange 15 is a curved top surface, as it is a surface that is the highest or upper most point on platform 10, and flange 15 is curved as seen in Figs. 2-3, and corresponds to or complements the shape of the eyeglasses when attached), and includes, on each of both side surfaces, a fitting hole (21) corresponding to the two through-holes and the slit (see Fig. 1, 2; holes 21 are able to be used to receive the bows of glasses, and other purposes, thus the holes 21 would be able to correspond to the two through-holes and the slit of an eye shield; Col. 3 lines 15-23) providing to retain eyewear from accidental displacement while supporting a frame (see Col. 1 lines 20-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the eye shield of Salatka ‘298 in view of Salatka ‘804 further in view of Paiement with a mounting platform having a curved top surface corresponding to a shape of the eye shield sheet when attached, and with fitting holes as taught by Lloyd-Young to have provided an improved eye shield device that retains eyewear from accidental displacement while supporting a frame (see Col. 1 lines 20-37). 
Thus, Salatka ‘298 in view of Salatka‘804 in view of Paiement further in view of Lloyd-Young discloses a mounting platform (10 of Lloyd-Young) having a curved top surface (15 of Lloyd-Young) corresponding to a shape of the eye shield sheet (10 of Salatka ‘298) when attached (see Figs. 1-3 of Lloyd-Young; as previously modified above, platform 10 of Lloyd-Young has flange 15 of Lloyd-Young which is part of the top surface and is curved, and would correspond or fit with notch 18 of Salatka ‘298 of the eye shield sheet of Salatka ‘298), and including, on each of both side surfaces, a fitting hole (21 of Lloyd-Young) corresponding to one of the first and second through-holes (14, 16 of Salatka ‘298) and the slit (32, 36 of Salatka‘804) of the eye shield sheet (10 of Salatka ‘298) (holes 21 of Lloyd-Young are able to be used to receive the bows of glasses, and other purposes, thus holes 21 of Lloyd-Young are able to receive temple portions 27 of Salatka ‘298 and correspond to one of holes 14, 16 of Salatka ‘298 and slits 32, 36 of Salatka‘804; see Col. 3 lines 15-23). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754